     Case 2:18-cv-01184-JCM-EJY Document 118 Filed 10/08/20 Page 1 of 2




 1                                    UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                          ***
 4       RAMON MURIC-DORADO,                                           Case No. 2:18-cv-01184-JCM-EJY
 5                          Plaintiff,
 6            v.                                                                       ORDER

 7       LAS VEGAS METROPOLITAN POLICE
         DEPARTMENT, et al,
 8
                          Defendants.
 9

10           Pending before the Court is Plaintiff’s Motion for 90-day Extension of Current Discovery
11   Schedule Deadlines. 1 ECF No. 114. On October 7, 2020, Defendant NaphCare, Inc. filed its Joinder
12   and Non-Opposition (ECF Nos. 115 and 117, respectively) to Plaintiff’s Motion.
13           Plaintiff seeks a ninety-day extension of discovery deadlines because his case was accepted
14   into the Legal Aid Center of Southern Nevada’s pro bono program on September 28, 2020. ECF
15   No. 114 at 1. In support of his request, Plaintiff has attached a letter from the Legal Aid Center that
16   states it generally takes between thirty and ninety days to find a volunteer attorney to handle a pro
17   bono case. Id. at 3. NaphCare joins the request because it needs additional time to conduct
18   discovery, “including retaining and disclosing appropriate experts, serving written discovery, and
19   taking Plaintiff’s deposition.” ECF No. 117 at 2. Plaintiff and NaphCare provide good cause for
20   the extension requested.
21           Accordingly,
22           IT IS HEREBY ORDERED that Plaintiff’s Motion for 90-day Extension of Current
23   Discovery Schedule Deadlines (ECF No. 114) is GRANTED.
24           IT IS FURTHER ORDERED that the following discovery schedule shall apply:
25           •     Discovery cutoff shall be March 24, 2021. All written discovery must be propounded, if
26                 by mail, at least thirty-three (33) days prior to this date. All depositions must be noticed
27

28   1
             The Court has made typographical changes to the title of Plaintiff’s Motion for the sake of clarity.
                                                              1
     Case 2:18-cv-01184-JCM-EJY Document 118 Filed 10/08/20 Page 2 of 2




 1             no later than two weeks before the discovery cutoff date and must occur by or before

 2             March 24, 2021.

 3         •   Initial expert disclosures shall be due no later than January 25, 2021.

 4         •   Rebuttal expert disclosures shall be due no later than February 22, 2021.

 5         •   Dispositive motions shall be due no later than April 26, 2021.

 6         •   The Joint Pretrial Order shall be due no later than May 24, 2021. However, if dispositive

 7             motions are pending at that time, this date shall be vacated and the due date for the Joint

 8             Pretrial Order shall be thirty (30) days after the Court issues its order(s) on the then-

 9             pending dispositive motions.

10         DATED THIS 8th day of October, 2020.

11

12                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
